Name: Commission Delegated Regulation (EU) 2019/254 of 9 November 2018 on the adaptation of Annex III to Regulation (EU) No 1315/2013 of the European Parliament and of the Council on Union guidelines for the development of the trans-European transport network (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: transport policy;  cooperation policy;  organisation of transport;  European construction
 Date Published: nan

 14.2.2019 EN Official Journal of the European Union L 43/1 COMMISSION DELEGATED REGULATION (EU) 2019/254 of 9 November 2018 on the adaptation of Annex III to Regulation (EU) No 1315/2013 of the European Parliament and of the Council on Union guidelines for the development of the trans-European transport network (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (1), and in particular Article 49(6) thereof, Whereas: (1) Regulation (EU) No 1315/2013 provides for the possibility to adapt the indicative maps of the trans-European transport network (TEN-T) which has been extended to specific neighbouring countries, based on high-level agreements on transport infrastructure networks between the Union and the neighbouring countries concerned. (2) High-level agreements on the adaptation of the indicative extension of the comprehensive TEN-T maps and on the identification of the core network connections on the comprehensive network maps were signed between the Union and Eastern Partnership countries (Republic of Armenia, Azerbaijan, Belarus, Republic of Moldova and Ukraine) on 24 November 2017. The high-level agreement between the Union and Georgia was signed on 18 July 2018. The agreements concern the lines of the railway and road networks, as well as ports and airports. The adaptation of the indicative comprehensive network maps and, in particular, the identification of the indicative core network should allow the Union to better target its cooperation with the Eastern Partnership countries concerned. (3) Regulation (EU) No 1315/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 1315/2013 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 20.12.2013, p. 1. ANNEX Annex III is amended as follows: (1) in Section 15 (Republic of Armenia, Azerbaijan, Georgia) the following maps are added (15.3 and 15.4 concerning the Republic of Armenia): (2) in Section 15 (Republic of Armenia, Azerbaijan, Georgia) the following maps are added (15.5 and 15.6 concerning Azerbaijan): (3) in Section 15 (Republic of Armenia, Azerbaijan, Georgia) the following maps are added (15.7 and 15.8 concerning Georgia): (4) in Section 16 (Belarus, Republic of Moldova, Ukraine) the following maps are added (16.3 and 16.4 concerning Belarus): (5) in Section 16 (Belarus, Republic of Moldova, Ukraine) the following maps are added (16.5 and 16.6 concerning the Republic of Moldova): (6) in Section 16 (Belarus, Republic of Moldova, Ukraine) the following maps are added (16.7 and 16.8 concerning Ukraine):